Citation Nr: 0114821	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 1996, for the grant of a permanent and total rating for 
pension purposes.

2.  Entitlement to an increased evaluation for a right knee 
disability currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

4.  Entitlement to service connection for a lumbosacral 
disorder, claimed as secondary to the service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from March 1973 
to August 1974, as well as a period of active duty for 
training from July 1971 to November 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana which 
denied the appellant's claims of entitlement to increased 
ratings for a right knee disability and hemorrhoids, as well 
as his claims of entitlement to service connection for a 
lumbosacral disorder claimed as secondary to the right knee 
disability and entitlement to an earlier effective date for 
the grant of pension benefits.  The RO had issued a rating 
decision, in July 1996, in which pension benefits were 
granted, effective as of February 22, 1996, the date of the 
appellant's testimony at an RO hearing.  The appellant 
believes that the proper effective date would be the date of 
his December 9, 1991 claim.

In February 2001, a hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned, who is a member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing testimony has been associated with 
the claims file.  During that hearing, the appellant 
indicated that he wanted to submit a claim for service 
connection for his left knee, said to be secondary to the 
right knee disability.  See Central Office Hearing Transcript 
p. 15.  The Board notes that this claim was previously denied 
in a rating action issued in March 1996.  The matter is 
referred to the RO for appropriate action.

The Board also notes that the appellant submitted a claim for 
service connection for a tender scar of the right knee on a 
VA Form 21-4138 dated in August 1999.  The appellant stated 
that the scar was from an operation on the service-connected 
right knee.  As it does not appear that the RO has issued a 
rating action on the scar claim, this issue is also referred 
to the RO for appropriate action.

The issue of entitlement to service connection for a 
lumbosacral disorder, claimed as secondary to the service-
connected right knee disability will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  In May 1986, the Board issued a decision which denied the 
appellant's claim of entitlement to pension benefits.

3.  On December 11, 1991, the appellant submitted a request 
for an examination and reevaluation of his 10 percent rating 
for the right knee disability; this request was submitted on 
a VA Form 21-4138.

4.  The appellant submitted a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) on April 20, 1994, 
and he was not shown to be employed at that time.  No earlier 
claim for pension since May 1986 is shown.

5.  The appellant became permanently and totally disabled 
more than one year prior to April 20, 1994, the date he filed 
his claim for pension; it is not claimed or shown that he was 
incapacitated and thus unable to file a disability pension 
claim.

6.  The appellant's right knee disability is currently 
manifested by subjective complaints of constant pain, 
instability, weakness, stiffness, giving way, locking and 
swelling, and objective clinical evidence of no lateral or 
anterior instability, no swelling, some tenderness, a 
slightly decreased range of motion, and radiographic evidence 
of some degenerative changes. 

7.  The appellant's hemorrhoid disability is currently 
manifested by subjective complaints of occasional bleeding 
and itching with discomfort and current objective findings of 
no external hemorrhoids, stool that was guaiac negative and 
no findings of anemia, fissures or fecal leakage.  There is 
no objective clinical evidence of large or thrombotic 
irreducible hemorrhoids manifested by excessive redundant 
tissue evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 20, 
1994, but no earlier, for the grant of pension benefits have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.151, 3.155, 3.321(b)(2), 3.340, 3.341, 
3.400, 4.17 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003-5024, 5256, 5257, 5258, 5259, 5260, 
5261 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.102, 3.321, Part 4, 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Earlier Effective Date Claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist the appellant has been 
satisfied.   

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish an effective date for the assigned 
extraschedular permanent and total disability rating for 
pension purposes earlier than February 1996 in the Statement 
of the Case (SOC) issued in March 1999.  The Board finds that 
the discussions in the rating decision, the SOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases on which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502 (a) (1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement. The evidence 
listed will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

The appellant testified at his February 2001 Central Office 
hearing that he had submitted, on December 9, 1991, a VA Form 
21-526 (Veteran's Application for Compensation or Pension).  
He further stated that a service officer had assisted him in 
filing this application and that it was his belief and 
understanding that his application was one for pension.  See 
Central Office Hearing Transcript pp. 2-4.  The appellant had 
provided similar testimony during the personal hearing 
conducted at the RO on February 22, 1996.  At that time the 
appellant stated that he had filed a claim for pension on 
December 9, 1991.  See RO Hearing Transcript p. 10.

Review of the evidence of record reveals that the appellant 
submitted a claim for pension that was denied by a rating 
decision issued in January 1985.  The appellant appealed that 
denial to the Board.  The Board denied the appellant's claim 
of entitlement to a permanent and total disability rating for 
pension purposes in a decision issued in May 1986.  That 
Board decision is final.

Review of the evidence of record also reveals that the 
appellant wrote a request for an examination and reevaluation 
of his "10 % service connected disability"; this request 
was submitted on a VA Form 21-4138 that was dated December 5, 
1991.  The appellant sent this VA Form 21-4138, along with a 
VA Form 572, request for Change of Address, to the American 
Legion service office in San Francisco where it was received 
on December 10, 1991.  The next day, the San Francisco RO 
received a cover letter from the American Legion indicating 
that a VA Form 21-4138 and a VA Form 572 from the appellant 
were attached.  The remarks section of the cover letter 
stated that these enclosures related to "Re-evaluation of 
Service Connected Disability" and "Change of Address."  No 
mention of a pension claim was made by either the appellant 
or the American Legion.

As a result of the request for reevaluation, the appellant 
underwent a VA medical examination on February 5, 1992.  The 
appellant stated that he had lost 11 months of work at the 
Post Office between March 1988 and March 1991 due to 
disability.  The RO subsequently issued a rating decision 
that denied an evaluation in excess of 10 percent for the 
appellant's right knee disability.  The appellant was 
notified of the denial in April 1992.  

On August 31, 1992, the San Francisco RO received a cover 
letter and enclosure from the Military Order of the Purple 
Heart.  The cover letter referred to a compensation claim, a 
Notice of Disagreement with the denial of an increased 
evaluation for the right knee disability, a claim for 
secondary service-connection for the left knee and a reopened 
hemorrhoids claim.  There was no mention of a pension claim.  
The enclosure was a VA Form 21-4138 from the appellant, dated 
August 17, 1992, that listed three issues, namely, the right 
knee evaluation (NOD), new secondary service connection 
claims and the reopening of the hemorrhoids claim.  The 
appellant made no mention of any pending pension claim.  On 
two occasions in September 1992, the Military Order of the 
Purple Heart submitted medical records of the appellant and 
the associated cover letter stated that the records were 
being submitted in relation to a compensation claim.

At some point thereafter, the appellant's claims file was 
unable to be located.  On April 15, 1994, the Oakland, 
California RO sent a letter to the appellant telling him of 
this.  The RO also requested copies of correspondence 
received from VA.  In addition, the RO enclosed a VA Form 21-
526 and asked the appellant to fill out the form and to state 
exactly what he was claiming.

The appellant promptly responded to the letter and stated 
that he was sending copies of everything submitted through 
the office of the Purple Heart.  On the VA Form 21-526, 
received at the RO on April 20, 1994, the appellant completed 
the totally disabled section and stated that he had last 
worked on March 1, 1991.  However, he did not complete the 
section pertaining to income.  The appellant also included a 
VA Form 21-4138 and documents from the Social Security 
Administration (SSA) indicating that he had been awarded SSA 
Supplemental Security Income (SSI) benefits, effective as of 
September 1992.  This is the first instance that he informed 
the RO that he had been awarded SSA disability benefits.  The 
appellant stated that he had enclosed the February 1994 SSA 
award letter in support of his NOD and his Form 21-526.  The 
SSA award letter referred to a December 1993 decision by an 
Administrative Law Judge (ALJ) and also indicated that the 
appellant's only monthly income was his VA disability benefit 
check.

The appellant's claims file was subsequently located in July 
1994.  It appears from stamped and written information placed 
on the appellant's April 1994 VA Form 21-526 that that form 
was considered a duplicate claim.

Review of the appellant's VA medical treatment records dated 
between May 1986 and April 1994 did not reveal any notations 
indicating that the appellant was unable to work.  While the 
appellant was treated for a variety of complaints, including 
difficulties with multiple joints and headaches, there was no 
clinical finding that he was incapable of employment.  Nor 
was there any notation referring to any pending pension 
claim.  

The appellant underwent a VA joints examination in June 1993.  
He mentioned that he had stopped working in March 1991, but 
he did not refer to any pending pension claim.  There was no 
clinical finding as a result of the examination that the 
appellant was incapable of employment.  

A June 1994 VA Form 4-1837, decision on Waiver of 
Indebtedness, indicates that the appellant had enrolled at 
Kings River Community College in January 1992, under a 
Chapter 31 program and that he signed a work/study contract.  
The appellant, in his March 1993 request for waiver of 
overpayment from the work/study contract, said that he was 
unable to complete the work hours required by the contract 
because he was physically unable to do the work of a file 
clerk.  He stated that if his duties had not been changed, he 
knew that he would have been able to complete his contract.  
He further stated that this was why he could not hold a 
regular job and that he had left his job as a mailman for the 
same reasons.

The appellant submitted a VA Form 4-5655, Financial Status 
Report, in March 1993.  The appellant stated that his gross 
monthly salary was $556.00 and that his wife was receiving 
SSA benefits and county benefits.  The appellant did not 
provide any information about the source of the salary that 
he had reported.

As a general rule, for claims for pension received on or 
after October 1, 1984, the effective date of the award of 
pension shall be the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(1).  For a reopened claim, the 
effective date of an evaluation and award of pension is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b).

In this case, the appellant submitted a claim for increased 
compensation in December 1991.  Evidence received in 
conjunction with the December 1991 claim does not indicate 
the appellant's intention to claim pension.  In fact, the 
American Legion cover letter specifically refers to re-
evaluation of service connected disability without any 
mention of unemployability or pension.  The December 1991 
claim and the evidence received in conjunction with the 
processing of that claim do not show an intention on the part 
of the appellant to claim pension.  Hence, the December 1991 
claim is not considered a formal claim or an informal claim 
for pension.  38 C.F.R. §§ 3.151(a), 3.155(a).

During his February 1996 personal hearing, the appellant 
presented a claim of entitlement to pension benefits based on 
unemployability.  Pursuant to this claim, the RO, in a July 
1996 rating decision, granted benefits based on the 
provisions of 38 C.F.R. § 3.321(b)(2) since the appellant's 
combined disability rating did not meet the regulatory 
requirements of 38 C.F.R. § 4.16.  After considering the 
appellant's age, education and occupational background, the 
RO found that the appellant was entitled to an extraschedular 
permanent and total disability rating for pension purposes.  
As previously noted, the February 22, 1996 date of the 
appellant's informal claim for pension presented during his 
personal hearing testimony was used as the effective date.

Considering the facts of this case in light of the pertinent 
legal authority, the Board finds that entitlement to an 
earlier effective date of April 20, 1994 is warranted.  VA 
Form 21-526 is a veteran's application for compensation or 
pension.  The appellant had indicated on the VA Form 21-526 
submitted on that date that he was claiming total disability; 
however, he did not provide any of the financial information 
that was clearly supposed to be submitted with any claim for 
pension.  Nonetheless, he also submitted SSA documents 
indicating that he was entitled to receive SSI benefits 
(which reflect limited income) and had reported that his only 
monthly income was his VA disability benefits.  Because the 
veteran did not complete the sections of the application 
concerning net worth and monthly income, it is not entirely 
clear that he was then claiming entitlement to pension 
benefits, as well as compensation benefits.  Resolving the 
benefit of the doubt in favor of the appellant, the evidence 
is at least in equipoise and warrants a finding that the 
appellant's VA Form 21-526 filed at the RO on April 20, 1994, 
constituted a claim for pension.  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for pension.  
The evidence of record does not contain any medical evidence 
dated prior to April 20, 1994 indicating that the appellant 
would be entitled to an extraschedular permanent and total 
rating.  In addition, despite the problems with his joints 
and other medical problems, the appellant was cleared to 
participate in VA Vocational Rehabilitation activities.  He 
attended a community college on a full-time basis beginning 
in January 1992, and he was granted a work/study contract in 
July 1992.  Thereafter, the appellant himself told the RO, in 
March 1993, that while he was physically unable to do the 
work of a file clerk, he was able to do the work of a 
transfer clerk.  That same month, the appellant also told the 
RO that he was earning a gross monthly salary of $556.00.

Thus, the Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim for pension to allow for an effective date earlier than 
April 1994.  38 C.F.R. § 3.157.  Therefore, there is no 
pending claim relating to pension dated prior to April 20, 
1994.  

After consideration of all the evidence and the provisions of 
38 C.F.R. § 3.321(b)(2), the Board finds that the appellant's 
multiple joint disability has produced severe disability and 
prevented the appellant from performing work consistent with 
his age, occupational experience and education since the 
receipt of his claim for pension on April 20, 1994.  Hence, 
the evidence supports granting an earlier effective date of 
April 20, 1994 for the grant of an extraschedular permanent 
and total disability rating for pension purposes.  In 
reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.

Finally, the appellant has not specifically claimed 
entitlement to retroactive benefits; he has not alleged -- 
and the evidence does not demonstrate -- that any disability 
was so incapacitating that it prevented him from filing his 
claim for pension for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  Therefore, an effective date earlier than the date 
of claim, April 20, 1994, is not warranted.  38 C.F.R. 
§§ 3.151, 3.400(b)(ii)(B).

II.  Increased Rating Claims.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the right knee claim and the 
hemorrhoid claim have been properly developed.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected right knee disability or the 
hemorrhoid disability than those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the two increased rating issues on appeal, and that the duty 
to assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in February 1992, June 1993, May 1996, 
March 1998, and September 1999; the reports of VA outpatient 
treatment rendered between 1988 and 1998; private medical 
records dated in the 1990s; and the testimony of the 
appellant provided in February 1996, August 1999, and 
February 2001.

The Board notes that a Hearing Officer decision, issued in 
February 1996, declared the appellant's appeal of the April 
1992 rating decision denying an evaluation in excess of 10 
percent for the right knee disability timely submitted.  That 
rating was initiated by the appellant's December 1991 request 
for a reevaluation of his right knee disability.  In 
addition, the Hearing Officer notified the RO that an 
increased rating claim for the hemorrhoids had been pending 
since August 1992.  Thereafter, the RO issued a rating 
decision, in March 1996, that denied a compensable evaluation 
for the hemorrhoid disability.  The appellant was notified of 
that denial on March 11, 1996.  In February 1997, the 
appellant notified the RO that he disagreed with the March 
11, 1996 letter and stated that he wanted an increase for his 
hemorrhoids.  The RO treated this as a claim for increase and 
did not issue an SOC until April 1999, in response to an NOD 
submitted after a March 1998 rating denial.  Therefore, the 
Board will consider the medical evidence relating to these 
two disabilities dating back to 1991.

A.  Right knee.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  Diagnostic Code 5003.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

The appellant contends that an increased rating is warranted 
based upon his current right knee symptomatology.  He 
testified at his August 1999 personal hearing at the RO that 
he experiences problems with his knee giving way, limited 
motion, swelling, dislocation, lateral instability and 
constant pain in his right knee that is increased with 
activity.  See RO Hearing Transcript pp. 1-2.  He also 
testified that his right knee is tender, weak, stiff and that 
it pops and locks up.  He reported difficulty walking, as 
well as the occasional use of a cane or right knee brace.  
See RO Hearing Transcript p. 2-3.  The appellant subsequently 
testified during the February 2001 Central Office hearing 
that he was restricted in his daily activities because of 
right knee pain.  He testified that his gait was altered 
because of the disability.  See Central Office Hearing 
Transcript p. 6.  The appellant further stated that, because 
of his right knee, he could only stand for 15 minutes, walk 
for 7-10 minutes and that he had problems climbing stairs.  
See Central Office Hearing Transcript pp. 11-12.

Review of the medical evidence of record reveals that the 
appellant received treatment at various VA outpatient clinics 
between 1988 and 1998.  In August 1992, the appellant was 
seen in the rheumatology clinic complaining of pain in both 
knees.  On physical examination, all joints were found to 
have full range of motion.  There was no swelling or 
crepitus.  VA treatment records dated between 1996 and 1998 
reveal that the appellant sought treatment for back pain, hip 
pain, heartburn, colds, headaches, insomnia, polyarthralgias, 
neck pain and shoulder pain.  There is no record of any visit 
where the appellant specifically complained of, or was 
treated for, a right knee condition.

Records from the Teche Action Clinic, dated between 1988 and 
1990, reveal that the appellant sought treatment for chronic 
bursitis of both shoulders and severe pain in both feet.  The 
appellant was treated on several occasions for left knee 
swelling, but there was no indication that the appellant 
specifically complained of, or was treated for, a right knee 
condition.  A bone scan performed at the St. Agnes Medical 
Center in September 1992 revealed active osteoarthritis of 
multiple joints, including most notably the hips and the 
knees.  In 1995, the appellant underwent treatment at H.K. 
Pain Management and Rehabilitation.  The associated records 
reveal that the appellant was treated for complaints of low 
back pain and left knee pain.  Again, there is no evidence 
that the appellant specifically complained of, or was treated 
for, a right knee condition.

The appellant underwent a VA medical examination in February 
1992.  He complained of severe and constant pain, as well as 
pain on walking and standing.  He also complained of 
swelling.  On physical examination there was no swelling or 
deformity of the right knee.  There was tenderness at the 
lateral and medial aspects.  There was no patellar 
instability.  Range of motion was said to be 100 degrees out 
of 140 degrees.  Radiographic examination showed no fracture 
or dislocation; the bony structures, joint spaces and 
surrounding soft tissues were unremarkable.  

In June 1993, the appellant underwent a VA joints 
examination.  He complained of constant right knee pain, pain 
on motion and some swelling; he also reported giving away of 
the knee, locking and popping.  On physical examination, the 
appellant was noted to use a cane and to walk without a 
definite limp.  There was no effusion.  There was some medial 
tenderness.  The knee was stable at 20 and 70 degrees of 
flexion with normal tracking.  X-rays revealed unusual 
calcification.

The appellant underwent a VA medical examination in May 1996.  
He complained of pain in many joints, including the right 
knee.  The examiner said that both kneecaps were movable and 
that both rode freely.  The appellant was able to squat down 
fully.  Stability and equilibrium were preserved in both 
lower extremities.  Range of motion of the right knee was 
from zero to 140 degrees.  

The appellant underwent another VA joints examination in 
March 1998.  He complained of constant pain in the right 
knee.  On physical examination, there was no swelling or 
inflammation.  The examiner stated that the range of motion 
of the right knee was normal and that the stability of the 
knee was normal.  Radiographic examination revealed mild 
degenerative changes.  The examiner rendered a diagnosis of 
old injury to right knee with patellar femoral syndrome.

The appellant most recently underwent a VA joints examination 
in September 1999.  He complained of pain in the right knee 
and stiffness sometimes, as well as recurrent subluxation.  
He said he took pain medication.  On physical examination, 
the examiner noted that the appellant exhibited pain at 
flexion of 90 degrees.  There was no edema, effusion, 
tenderness or redness over the knees.  The appellant's gait 
was normal.  The appellant demonstrated a range of motion 
from zero degrees of extension to 105 degrees of flexion.  
There was no instability of the knees.  The examiner rendered 
a diagnosis of Osgood-Schlatter disease.

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
recurrent subluxation, lateral instability or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; 20 percent for moderate 
disability; and a maximum 30 percent disability evaluation is 
warranted for severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

The appellant does not have ankylosis of his right knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examinations showed no loss of extension and a loss 
of 35 degrees of flexion.  There is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and right knee effusion.  Therefore Diagnostic 
Code 5258 is not for application.

While the appellant has stated that his right knee locks and 
gives way, there is no recent medical evidence of subluxation 
or lateral instability of the right knee.  There have been 
clinical findings of tenderness and a diagnosis of patellar 
femoral syndrome.  With regard to incoordination or 
interference with standing or weightbearing, the appellant 
has been noted on occasion to have a normal gait.  The Board 
does note that the appellant's x-rays in March 1998 resulted 
in clinical findings of degenerative changes of the right 
knee.  The Board also notes that the appellant has made 
consistent complaints of knee pain.  

Other factors to consider are the degree of limitation of 
motion, which in this case is slight, and the degree of pain.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.  
Objective medical evidence has shown findings of slight 
limitation of motion and joint line tenderness.

It appears from the rating actions that the current rating of 
10 percent contemplates limitation of motion with complaints 
of pain.  Consideration has been given to assigning a 
separate rating for other function impairment, per VAOPGCPREC 
23-97.  See 62 Fed. Reg. 63604 (1997).  In this case, the 
medical evidence does not now demonstrate locking, 
instability, subluxation, or other manifestation that would 
warrant a separate 10 percent rating.  Thus, the 10 percent 
rating is based on the functional limitations described in 
the absence of instability and subluxation.  Without such 
additional and separate disability, a separate or higher 
rating is not in order.  Consideration has also been given to 
38 C.F.R. §§ 4.40-4.59.  The type of functional impairment 
contemplated therein has not been shown.  As such, those 
provisions do not provide a basis for a higher or separate 
compensable evaluation.

It is again noted that this rating is apparently assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced.  No subluxation or instability 
has been demonstrated.  While X-rays have confirmed the 
presence of arthritic changes, a separate rating would not be 
warranted in this case because the limitation of motion has 
already been considered in the rating assigned.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

B.  Hemorrhoids.

The RO has rated the appellant's hemorrhoids under Diagnostic 
Code 7336.  Under that code, mild or moderate hemorrhoids are 
rated noncompensably disabling.  Large or thrombotic 
irreducible hemorrhoids manifested by excessive redundant 
tissue evidencing frequent recurrences warrant a 10 percent 
disability rating.  Hemorrhoids involving persistent bleeding 
with secondary anemia or with fissures warrant a 20 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

The appellant underwent a VA medical examination in February 
1992.  He complained of intermittent bleeding from his 
hemorrhoids.  On rectal examination, hemorrhoids were 
observed.  The examiner rendered a diagnosis of external 
hemorrhoids.

Review of the medical evidence of record reveals that the 
appellant was treated in a VA clinic in July 1992 for 
complaints of mild occasional rectal itching.  There was no 
sign of external hemorrhoids on examination and there was no 
clinical evidence of internal hemorrhoids.  A barium enema 
performed later that month revealed a normal rectum.  Digital 
examination was negative for internal hemorrhoids.  In 
December 1992, the appellant was noted to be negative for 
melena and for any bright red blood per rectum.

The appellant underwent a VA anal examination in June 1993.  
He complained of intermittent rectal bleeding and pain.  
Rectal examination revealed no hemorrhoids or palpable mass.  
The stool was guaiac negative.  The examiner rendered a 
diagnosis of history of hemorrhoids.

The appellant underwent a VA general medical examination in 
May 1996.  The appellant complained of constipation.  On 
physical examination no external hemorrhoids were seen.  The 
rectal finger examination was normal.  

The appellant underwent another anal examination in March 
1998.  He complained of occasional bleeding from his 
hemorrhoids, approximately two to three times per week.  He 
reported normal sphincter control.  On physical examination, 
there was no fecal leakage.  The examiner stated that there 
were no signs of anemia and there were no fissures.  The 
examiner rendered a diagnosis of hemorrhoids, mild.  

The appellant mostly recently underwent an anal examination 
in September 1999.  He reported good sphincter control and 
denied fecal leakage or use of pads.  He complained of rectal 
bleeding two times per week.  He reported the use of 
suppositories and stool softeners.  On physical examination, 
there was no sign of fecal leakage.  The examiner stated that 
the size of the rectum and anus lumen was normal.  There were 
no signs of anemia.  There were no fissures.  There were no 
thrombosed hemorrhoids and there were no external 
hemorrhoids.  There was no evidence of bleeding.  The 
examiner rendered a diagnosis of internal hemorrhoids.

The appellant testified at a personal hearing at the RO in 
August 1999.  He stated that he would have periodic bleeding 
and itching from his hemorrhoids.  He testified that the 
hemorrhoids were painful and that they burned.  The appellant 
also testified that he had to use suppositories.  See RO 
Hearing Transcript pp. 4-5.  The appellant reported that his 
hemorrhoids would bleed on a regular basis every week.  See 
RO Hearing Transcript p. 5.

The appellant provided similar testimony at his February 2001 
Central Office hearing.  He said that he suffered discomfort 
sitting due to the hemorrhoids and that they would bleed 
maybe once a week, but sometimes more frequently.  He said 
that he had to use suppositories and stool softeners on a 
daily basis.  See Central Office Hearing Transcript pp. 8-9.  
The appellant also testified that he had a problem with 
itching and swelling on a daily basis.  See Central Office 
Hearing Transcript p. 16.

There is no current medical evidence that the appellant has 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences.  
There is no clinical evidence of any blood in his stools.  In 
the absence of evidence to support a finding of 
symptomatology equivalent to that associated with a 
compensable rating, the Board concludes that disability or 
symptoms due to the hemorrhoids are no more than moderate, 
and thus are non-compensable.  Moreover, there is no 
evidence, nor is any claimed, of large or thrombotic 
hemorrhoids which were irreducible, with excessive redundant 
tissue, or evidence of frequent recurrences, or of persistent 
bleeding, anemia, or fissures.  Given the foregoing findings, 
specifically the absence of any large or thrombotic 
hemorrhoids that are irreducible with excessive redundant 
tissue evidencing or frequent hemorrhoidal recurrences, it is 
the determination of the Board that the service-connected 
hemorrhoids are not productive of more than mild or moderate 
impairment and therefore a compensable evaluation is not 
warranted.  Accordingly, the Board finds that the 
requirements for a compensable rating are not met and that a 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).

Since the preponderance of evidence weighs against the claim, 
the benefit of the doubt doctrine is inapplicable since that 
doctrine only applies where there is approximate equipoise in 
the relevant evidence for and against the claim.  38 U.S.C.A. 
§ 5107.

C.  38 C.F.R. § 3.321.

An extraschedular evaluation is not warranted for either of 
the appellant's service-connected disabilities at issue in 
this case since the evidence does not show that either of 
them presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, neither of the 
appellant's disabilities has required frequent periods of 
hospitalization and neither has, in and of itself, markedly 
interfered with employment.  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to each disability than that commensurate with 
the respective assigned ratings.  Therefore, the regular 
schedular standards, with the evaluations currently assigned, 
adequately compensate the appellant for any adverse 
industrial impact on him caused by the right knee disability 
and the hemorrhoids.


ORDER

An earlier effective date of April 20, 1994, but no earlier, 
for an extraschedular permanent and total disability rating 
for pension purposes is granted.

An evaluation in excess of 10 percent for the appellant's 
right knee disability is denied.

A compensable evaluation for the appellant's hemorrhoid 
disability is denied.


REMAND

The appellant essentially contends that the RO committed 
error in denying his claim for service connection for a low 
back disorder secondary to his service-connected right knee 
disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant has not been afforded a VA medical examination 
in connection with this claim.  There is no VA medical 
opinion of record on the question of whether or not the 
appellant currently suffers from a low back disorder that is 
related to his service-connected right knee disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for a low 
back disorder.  After securing the 
necessary release(s), the RO should 
obtain all records not currently of 
record and associate them with the claims 
file.

2.  The RO should obtain and associate 
with the claims file all pertinent VA 
treatment records not currently of record 
pertaining to the appellant's low back 
pathology.

3.  The appellant should be afforded a VA 
examination for the purpose of 
ascertaining whether it is as least as 
likely as not that the appellant 
currently suffers from any low back 
pathology that is related to his service-
connected right knee disability.  

The claims file should be made available 
to the examiner for review.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should comment on the nature and extent 
of any low back disorder and describe all 
current low back pathology.  
Specifically, the examination report 
should include a detailed account of all 
manifestations of low back pathology 
present, including any arthritis.  The 
examiner should describe to what extent, 
if any, the appellant has any low back 
deformity, any degenerative changes, an 
altered gait or reduced function in the 
low back due to the service-connected 
right knee disability.  

The examiner is specifically requested to 
render an opinion as to whether it is at 
least as likely as not that the 
appellant's current lumbosacral pathology 
is etiologically related to the right 
knee disability.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



